            CASE 0:20-cr-00163-NEB-TNL Doc. 16 Filed 11/25/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    United States of America,                           Case No. 20-cr-163 (NEB/TNL)

                           Plaintiff,

    v.                                                             ORDER

    Ian Patrick Daniels,

                           Defendant.


         This matter comes before the Court on the parties’ joint Motion for Extension of

Time to File Pretrial Motions, ECF No. 15. The Government states that its “attempted

disclosure production had technical errors that were only discovered and resolved on

Monday, November 23, 2020,” the motions-filing deadline. ECF No. 15 at 1; see ECF No.

9 at 2. As a result, additional time is needed for defense counsel “to review discovery and

prepare any necessary motions.” ECF No. 15 at 1. The parties request a two-week

continuance of the motions-filing deadline, ECF No. 15 at 1, which necessarily results in a

continuation of the other pending pretrial deadlines.

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
           CASE 0:20-cr-00163-NEB-TNL Doc. 16 Filed 11/25/20 Page 2 of 4




On November 24, 2020, Chief Judge Tunheim entered General Order No. 22, which

continues all in-person hearings, unless the presiding judge determines that an in-person

hearing is necessary, through January 31, 2021, and states that no new criminal trial may

commence before February 1, 2021. See generally In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 22

(D. Minn. Nov. 24, 2020).

        General Order No. 22 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 22 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act. Accordingly, should Defendant file pretrial motions, counsel

for Defendant shall also file a letter indicating whether Defendant consents to a motion

hearing by videoconference.

        Pursuant to 18 U.S.C. § 3161(h), the Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and his counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.


2
  See also General Order No. 19, which went into effect on September 26, 2020, and extends the Court’s authorization
to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
            CASE 0:20-cr-00163-NEB-TNL Doc. 16 Filed 11/25/20 Page 3 of 4




Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.       The Government’s Motion for Extension of Time to File Pretrial Motions,

ECF No. 15, is GRANTED.

       2.       The period of time from November 23, 2020, through January 11, 2021,

shall be excluded from Speedy Trial Act computations in this case.

       3.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before December 7, 2020.

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of Magistrate Judge Leung.

       4.       Should Defendant file pretrial motions, counsel for Defendant shall also

file a letter on or before December 7, 2020, indicating whether Defendant consents to

a motion hearing by videoconference.

       5.       Counsel shall electronically file a letter on or before December 7, 2020, if

no motions will be filed and there is no need for hearing.

       6.       All responses to motions shall be filed by December 21, 2020. D. Minn. LR

12.1(c)(2).

       7.       Any Notice of Intent to Call Witnesses shall be filed by December 21, 2020.

D. Minn. LR. 12.1(c)(3)(A).

       8.       Any Responsive Notice of Intent to Call Witnesses shall be filed by

December 28, 2020. D. Minn. LR 12.1(c)(3)(B).

       9.       A motions hearing will be held pursuant to Federal Rule of Criminal

Procedure 12(c) where:

                                              3
          CASE 0:20-cr-00163-NEB-TNL Doc. 16 Filed 11/25/20 Page 4 of 4




               a.     The Government makes timely disclosures and a Defendant pleads

               particularized matters for which an evidentiary hearing is necessary; or

               b.     Oral argument is requested by either party in its motion, objection or

               response pleadings.

         10.   If required, and if Defendant consents to proceed by videoconference, the

criminal motions hearing shall take place on January 11, 2021, at 1:00 p.m., before

the undersigned via Zoom. If Defendant declines to proceed by videoconferencing, the

criminal motions hearing will be continued to a date and time to be determined when the

in-person hearing can be scheduled consistent with the health and safety protocols of this

Court.

         11.   The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for United

States District Judge Nancy E. Brasel to confirm the new trial date.




Date: November        25     , 2020                      s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  United States v. Daniels
                                                  Case No. 20-cr-163 (NEB/TNL)




                                             4
